Filed:   April 19, 2001

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                            No. 00-1907
                           (CA-00-503-S)




Steamship Trade Association, etc.,
                                                            Plaintiff,

          versus


Pamela Bowman,
                                               Defendant - Appellant,

          versus


Carolyn Boehmer,
                                                Defendant - Appellee.



                             O R D E R



     The court amends its opinion filed April 16, 2001, as follows:

     On page 2, second full paragraph of text, line 10 -- “Pamela

Bowman” is corrected to read “Diana Bowman.”

                                         For the Court - By Direction




                                         /s/ Patricia S. Connor
                                                  Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

STEAMSHIP TRADE ASSOCIATION
INTERNATIONAL LONGSHOREMEN'S
ASSOCIATION, (AFL-CIO) BENEFITS
TRUST FUND, (AFL-CIO) BENEFITS
TRUST FUND, by its Trustee, Horace
T. Alston,
Plaintiff,
                                                               No. 00-1907
v.

PAMELA BOWMAN,
Defendant-Appellant,

v.

CAROLYN BOEHMER,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Frederic N. Smalkin, District Judge.
(CA-00-503-S)

Argued: March 2, 2001

Decided: April 16, 2001

Before WIDENER and LUTTIG, Circuit Judges, and
HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by published opinion. Judge Luttig wrote the opinion, in
which Judge Widener and Senior Judge Hamilton joined.

_________________________________________________________________
COUNSEL

ARGUED: Michael Carl Eisenstein, Baltimore, Maryland, for Appel-
lant. Robert Garnett Blue, BLUE & EDWARDS, P.A., Towson,
Maryland, for Appellee.

_________________________________________________________________

OPINION

LUTTIG, Circuit Judge:

Appellant Pamela Bowman appeals the district court's grant of
summary judgment to appellee Carolyn Boehmer in this interpleader
action brought to determine the beneficiary of insurance proceeds
paid upon the death of Dean Bowman, a participant in an employee
benefit plan governed by the Employee Retirement Income Security
Act ("ERISA") of 1974, 29 U.S.C. § 1001 et seq. For the reasons set
forth below, we affirm.

I.

Dean Bowman, who died on October 5, 1999, was a longshoreman
covered by the Steamship Trade Association - International Long-
shoremen's Association Benefit Plan for Active Employees (the "Ac-
tive Plan"), an employee benefit program governed by ERISA. His
participation in the Active Plan entitled him to a $50,000 life insur-
ance policy through a group contract between the Benefits Fund that
administers the Plan and the United States Life Insurance Company.
On January 20, 1987, Dean completed an "Application for Group
Insurance for Active Worker," in which he designated his then-wife,
Diana Bowman, as the beneficiary of the life insurance policy. Sub-
sequently, following his divorce, he contacted the Administrative
Office of the Benefits Fund and filed a "Request for Change of Bene-
ficiary" in which he named his mother, appellee Carolyn Boehmer,
the sole beneficiary of the life insurance policy. J.A. 12 (change of
beneficiary form dated April 23, 1993).

Dean never filed another "Request for Change of Beneficiary" form
for the life insurance policy under the Active Plan. On May 6, 1998,

                  2
however, after he became disabled, he applied for a disability retire-
ment pension and a death benefit pursuant to the Steamship Trade
Association - International Longshoremen's Association Benefits
Plan for Pensioners (the "Pension Plan"). The "Application for Death
Benefits for Pensioner" completed by Dean stated that "the death ben-
efit under the STA-ILA Benefits Fund shall be payable to" Pamela
Bowman, his second wife since December 1995. J.A. 18.

Dean began receiving disability benefits under the Pension Plan on
July 1, 1998. However, he remained covered by the Active Plan for
health and life insurance through December 31, 1999. At the time of
his death in October 1999, he had not yet become eligible for the
death benefit under the Pension Plan, to which he named Pamela as
beneficiary. Nevertheless, Pamela claims that the "Application for
Death Benefits for Pensioner" also changed the beneficiary of the life
insurance policy under the Active Plan, and that she is therefore enti-
tled to the $50,000 proceeds of the policy paid by the United States
Life Insurance Company to the Benefits Fund. Faced with conflicting
claims to the life insurance proceeds, the Benefits Fund filed this
interpleader action to determine the beneficiary of the money. The
district court granted summary judgment to Carolyn, and Pamela
appeals.

II.

The award of benefits under an ERISA plan is determined "in the
first instance by the language of the plan itself." Lockhart v. United
Mine Workers of America 1974 Pension Trust, 5 F.3d 74, 77 (4th Cir.
1993); see also 29 U.S.C. § 1104(a)(1)(D) (providing that an ERISA
fiduciary "shall discharge his duties with respect to a plan . . . in
accordance with the documents and instruments governing the plan
. . . ."). Because the documents governing the Active and Pension
Plans unambiguously entitle Carolyn to the life insurance proceeds,
we affirm the district court's grant of summary judgment.

A.

Pamela's principal argument is that the "Application for Death
Benefits for Pensioner" named her the beneficiary of the life insur-
ance payment that is the subject of this interpleader action. We dis-

                  3
agree, for that application only named her the beneficiary of the death
benefit under the Pension Plan, which is separate from the life insur-
ance benefit of the Active Plan.

The Active Plan and the Pension Plan provide different benefits
payable upon the death of a participant, with independent procedures
for designating beneficiaries. The exclusive benefit payable upon the
death of a participant in the Active Plan is a "life insurance benefit"
funded through a policy purchased by the Benefits Fund for the par-
ticipant:

        Payment of Life Insurance Benefit -- The Plan has con-
        tracted with an insurance company to pay the Life Insurance
        Benefit in the amount shown in the Benefit schedule to your
        beneficiary if you die from any cause while covered by the
        Plan. . . .

J.A. 248. The Active Plan also specifies a procedure for naming and
changing beneficiaries of the life insurance policy:

        Designation of Beneficiary -- When you enroll as a partici-
        pant, you will be asked to name a beneficiary. You may . . .
        change your designation at any time by filing a form with
        the Administrative Office. These forms are available from
        the Administrative Office.

J.A. 248.

The Pension Plan, in contrast, nowhere mentions a life insurance
policy. Instead, it provides a death benefit paid directly by the Bene-
fits Fund for participants covered by the Pension Plan at the time of
death:

        Payment of Death Benefit -- The Plan will pay the Death
        Benefit in the amount shown in the Benefit Schedule . . . to
        your beneficiary if you die from any cause while covered by
        the Plan.

J.A. 64. Furthermore, the procedure for naming a beneficiary of the
death benefit under the Pension Plan is separate from the process of

                   4
designating or changing a beneficiary of the life insurance policy of
the Active Plan. J.A. 64 ("When you enroll as a Pensioner, you will
be asked to name a beneficiary."); J.A. 297 (affidavit of an official of
the Benefits Fund explaining that an application for death benefits
under the Pension Plan is independent of a change of beneficiary
under the life insurance policy of the Active Plan).

Thus, the application in which Dean designated Pamela as the ben-
eficiary of his death benefit under the Pension Plan did not change the
beneficiary of the life insurance policy under the Active Plan, nor did
it purport to do so by its terms.* J.A. 18 ("It is understood and agreed
that, unless I make a written request otherwise, the death benefit
under the STA-ILA Benefits Fund shall be payable to Pamela Bow-
man.") (emphasis added). Rather, that application only entitled
Pamela to the death benefit, if any, payable under the Pension Plan.
The beneficiary of the life insurance benefit under the Active Plan
remains Carolyn, pursuant to the most recently filed "Request for
Change of Beneficiary Form." J.A. 12 (form changing beneficiary of
life insurance policy to Carolyn Boehmer, dated April 23, 1993).
_________________________________________________________________

* Likewise, we also reject Pamela's argument that Dean "substantially
complied" with the requirements for changing a life insurance benefi-
ciary when he completed the application for death benefits under the
Pension Plan. See Phoenix Mut. Life. Ins. Co. v. Adams, 30 F.3d 554, 564
(4th Cir. 1994) (explaining that "an insured substantially complies with
the change of beneficiary provisions of an ERISA life insurance policy
when the insured: (1) evidences his or her intent to make the change and
(2) attempts to effectuate the change by undertaking positive action
which is for all practical purposes similar to the action required by the
change of beneficiary provisions of the policy."). This case is unlike
Phoenix Mutual, in which we found substantial compliance where the
deceased submitted an incomplete change of beneficiary form and subse-
quently asked a representative of the pension plan to complete the form
properly by telephone. Unlike the insured in Phoenix Mutual, Dean did
not contact the Administrative Office of the Benefits Trust to request a
change in the beneficiary of the life insurance policy, as required by the
terms of the Active Plan, nor did he attempt to complete the correct
paperwork, a change of beneficiary form that is created and processed by
the insurer. J.A. 39-40.

                   5
B.

Faced with the plain language of the beneficiary designation forms,
Pamela attempts to divert our attention to Dean's status as a pensioner
at the time of his death. In her view, because Dean was receiving dis-
ability benefits when he died, he must have been covered exclusively
by the Pension Plan, and she is entitled (as the sole beneficiary of
benefits under that Plan) to all money paid by the Benefits Fund upon
his death. However, Dean's receipt of disability benefits under the
Pension Plan has no bearing on this case, for it is clear that under the
documents governing both Plans, he remained eligible for life insur-
ance benefits under the Active Plan -- and did not become eligible
for death benefits under the Pension Plan -- even after he began col-
lecting a pensioner's disability benefit.

The summary plan description for the Pension Plan explains that
"when you become a Pensioner, the coverage you have as an active
employee continues until the end of the Calendar Year in which your
pension is effective" and "in some instances this coverage may con-
tinue for an additional year." J.A. 58. Likewise, the provision of the
summary plan description for the Active Plan addressing the termina-
tion of benefits provides:

        Your coverage under the [Active] Plan automatically termi-
        nates on the earliest of the following dates:

        ...

        the date you become entitled to a pension from the STA-
        ILA Pension Plan. Your benefit coverage will be continued
        until the end of the Calendar Year in which you are pen-
        sioned. Coverage may be continued for an additional year if
        you are credited with a sufficient number of hours when you
        are pensioned. . . .

J.A. 238. Thus, the Active Plan expressly contemplates that a partici-
pant may be "entitled to a pension from the STA-ILA Pension Plan"
and still receive "benefit coverage [under the Active Plan] . . . until
the end of the Calendar Year in which [he was] pensioned," and "for

                   6
an additional year . . . if credited with a sufficient number of hours
when . . . pensioned." J.A. 238.

It is undisputed that Dean began receiving disability benefits under
the Pension Plan in July 1998; that he was credited with sufficient
hours to receive health and life insurance under the Active Plan
through December 31, 1999; and that his death benefit under the Pen-
sion Plan would not have become available until January 1, 2000. J.A.
38-39 (affidavit of the co-administrator of the Benefits Fund). There-
fore, at the time of his death in October 1999, Dean was eligible only
for the life insurance policy under the Active Plan. The award of ben-
efits pursuant to that policy is determined by the documents and
instruments governing the Active Plan, which unambiguously name
Carolyn as the beneficiary. Accordingly, we hold that the district
court did not err in granting summary judgment.

CONCLUSION

For the reasons stated herein, the judgment of the district court is
affirmed.

AFFIRMED

                   7